UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-QSB (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September30, 2007 OR ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-52707 SPIRALFROG, INC. (Exact name of registrant as specified in its charter) Delaware 14-1928717 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 95 Morton Street New York, New York 10014 (Address of principal executive offices, including ZIP Code) (718)839-0941 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days:YesxNo¨ Indicate by check mark whether the registrant is a shell companyYes¨Nox As of November16, 2007, the registrant had 29,302,054 shares of Common Stock outstanding. Transitional Small Business Disclosure Format (Check one): Yes¨Nox SpiralFrog, Inc. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item1. FINANCIAL STATEMENTS CONDENSED BALANCE SHEET (Unaudited) F-1 CONDENSED STATEMENT OF OPERATIONS (Unaudited) F-2 CONDENSED STATEMENT OF CASH FLOWS (Unaudited) F-3 NOTES TO CONDENSED FINANCIAL STATEMENTS(Unaudited) F-6 Item2. MANAGEMENT’S DISCUSSION AND ANAYSIS OR PLAN OF OPERATIONS 3 Item3. CONTROLS AND PROCEDURES 11 PART II – OTHER INFORMATION 12 Item1. LEGAL PROCEEDINGS 12 Item2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 12 Item3. DEFAULTS UPON SENIOR SECURITIES 12 Item4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 12 Item5. OTHER INFORMATION 12 Item6. EXHIBITS 13 2 SPIRALFROG, INC. (Development Stage Enterprise) CONDENSED BALANCE SHEET September 30, 2007 (Unaudited) ASSETS Current assets: Cash $ $2,345,644 Accounts Receivable 19,845 Prepaid expenses 298,826 Other current assets 160,977 Total current assets 2,825,292 Property and equipment, net 739,432 Deferred licenses and other fees, net 3,754,827 Deferred financing costs 787,544 Security deposits 62,500 Total assets $ $8,169,595 LIABILITIES AND STOCKHOLDERS' DEFICIENCY Current liabilities: Accounts payable and accrued expenses $ 1,017,012 Senior secured exchangeable note, net of unamortized discount of $9,000 4,946,000 Accrued minimum royalties 2,415,440 Total current liabilities 8,378,452 Long term liabilities: Senior secured exchangeable note, net of unamortized discount of $28,000 5,972,000 Total liabilities 14,350,452 Stockholders' deficiency: Preferred Stock, $0.01 par value; 40,000,000 shares authorized; -0- shares issued and outstanding Common stock, $.001 par value; 150,000,000 shares authorized; 29,202,054 sharesissued and outstanding 29,202 Additional paid-in capital 9,104,009 Deficit accumulated during the development stage (15,278,418) Less: treasury stock, 1,840,000 shares at cost (35,650) Total stockholders' deficiency (6,180,857) Total liabilities and stockholders' deficiency $ 8,169,595 The accompanying notes are an integral part of these condensed financial statements F-1 SPIRALFROG, INC. (A Development Stage Enterprise) CONDENSED STATEMENTS OF OPERATIONS September 30, 2007 (Unaudited) For the Period From February 5, 2004 (Inception) For the Three Months Ended For the Nine Months Ended To September 30, September 30, September 30, 2007 2006 2007 2006 2007 Income $ 20,403 $ $ 23,505 $ 23,505 Cost of sales 13,464 15,511 15,511 Gross Profit 6,939 7,994 7,994 OPERATING EXPENSES: Selling and marketing expenses 499,284 551,050 901,426 847,736 2,428,470 Research and development expenses 616,595 427,471 1,415,959 551,596 2,302,688 Royalty and license expenses 627,779 577,500 1,782,779 861,667 3,222,779 General and administrative expenses 1,668,578 456,806 3,472,817 863,569 7,922,124 TOTAL OPERATING EXPENSES 3,412,336 2,012,827 7,572,981 3,124,568 15,876,061 LOSS FROM OPERATIONS (3,405,397 ) (2,012,827 ) (7,564,987 ) (3,124,568 ) (15,860,069 ) Other income (expense) 12,789 (314 ) 31,707 (3,050 ) 48,649 NET LOSS $ (3,392,608 ) $ (2,013,141 ) $ (7,533,280 ) $ (3,127,618 ) $ (15,819,418 ) Basic and diluted loss per common share $ (0.26 ) $ (0.22 ) $ (.76 ) $ (0.34 ) Weighted average number of shares outstanding: Basic and diluted 12,884,665 9,347,200 9,934,872 9,347,200 The accompanying notes are an integral part of these condensed financial statements. F-2 SPIRALFROG, INC. (A Development Stage Enterprise) CONDENSED STATEMENTS OF STOCKHOLDERS’ DEFICIENCY September 30, 2007 (Unaudited) Deficit Accumulated Series A convertible Additional during the Total Common Stock Preferred Stock Paid-in Development Treasury Stock Stockholders’ Shares Amount Shares Amount Capital Stage Shares Amount Deficiency Balance, February 5, 2004 (inception) $ Issuance of stock to founders at $0.01 for services, compensation and fees; February 5 – March 31, 2004 8,650,000 86,500 11,558 98,058 Issuance of stock for cash at $.50; February 24, 2004 50,000 500 24,500 25,000 Issuance of stock for cash at $.1.00; May 12, 2004 100,000 1,000 99,000 100,000 Issuance of stock for cash at $.04; July 8, 2004 240,000 2,400 7,600 10,000 Issuance of stock for cash at $.04; September 29, 2004 24,000 240 760 1,000 Distributions to series A preferred stockholders (161,277 ) (161,277) Issuance of stock at $0.01 for services, compensation and fees; February 5- March 31, 2004 2,567,200 2,567 23,105 25,672 Issuance of stock to founders at $0.01 for services, compensation and fees; April 1- June 30, 2004 120,000 120 1,080 1,200 Contributed capital from waiver of accrued compensation (Note 6) 360,000 360,000 Net loss (462,911 ) (462,911) Balance, December 31, 2004 2,687,200 2,687 9,064,000 90,640 366,326 (462,911 ) (3,258) F-3 Issuance of stock for cash at $.16; January 18, 2005 38,000 380 5,735 6,115 Issuance of stock for cash at $.33; February 28, 2005 30,000 300 9,700 10,000 Issuance of stock for cash at $.50; March 23, 2005 120,000 1,200 58,800 60,000 Issuance of stock for cash at $.50; April 8, 2005 70,000 700 34,300 35,000 Issuance of stock for cash at $.46; May 16, 2005 85,000 850 38,347 39,197 Issuance of stock for cash at $.93; July 19, 2005 2,133 21 1,979 2,000 Issuance of stock for cash at $.50; August 9, 2005 30,000 300 14,700 15,000 Issuance of stock for cash at $.94; October 1, 2005 1,067 11 989 1,000 Distributions to series A preferred stockholders (107,543 ) (107,543 Issuance of stock at $0.05 for services, compensation and fees; January 1- March 31, 2005 200,000 200 9,800 10,000 Issuance of stock at $0.05 for services, compensation and fees; April 1- June 30, 2005 6,460,000 6,460 316,540 323,000 Recapitalization of Mohen’s accumulated deficit at time of merger (541,000 ) 541,000 Contributed capital from waiver of accrued compensation (Note 6) 110,500 110,500 Net loss (1,079,925 ) (1,079,925) Balance, December 31, 2005 9,347,200 9,347 9,440,200 94,402 319,173 (1,001,836 ) (578,914 Stock based compensation expense related to employee stock options 1,188 1,188 Stock based compensation expense related to issuance of restricted stock units 1,650 1,650 Contributed capital from waiver of accrued compensation (Note 6) 166,332 166,332 Net loss (6,743,302 ) (6,743,302 Balance, December 31, 2006 9,347,200 9,347 9,440,200 94,402 488,343 (7,745,138 ) (7,153,046 Reacquired 690,000 shares @ $0.05 per share January 12, 2007 (690,000 ) (34,500 ) (34,500 Reacquired 1,150,000 shares @ $.001 per share, March 2,2007 (1,150,000 ) (1,150 ) (1,150 ) Stock based compensation expense related to employee stock options 4,135 4,135 Stock based compensation expense related to issuance of restricted stock units 188,528 188,528 Conversion of Series A Preferred Stock to Common from August 14 to September 14,2007 9,440,200 9440 (9,440,200 ) (94,402 ) 84,962 Conversion of Series B Preferred Stock, including redeemable warrants,to Common August 28, 2007 10,414,654 10,415 8,282,041 8,292,456 Fairvalue of warrants 19,000 19,000 Fairvalue of warrants 37,000 37,000 Net loss (7,533,280 ) (7,533,280) Balance, September 30 , 2007 29,202,054 $ 29,202 - - $ 9,104,009 $ (15,278,418 ) (1,840,000 ) $ (35,650 ) $(6,180,857) The accompanying notes are an integral part of these condensed financial statements. F-4 SPIRALFROG, INC. (A Development Stage Enterprise) CONDENSED STATEMENTS OF CASH FLOWS September 30, 2007 (Unaudited) For the Period from For the Nine Months Ended February 5, 2004 September 30, (Inception) to September 30, 2007 2006 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (7,533,280 ) $ (3,127,618 ) $ (15,819,418 Adjustments to reconcile net loss to net cash used in operating activities: Depreciation 119,913 11,032 141,413 Amortization deferred licenses 1,782,779 3,222,779 Amortization of deferred financing costs 233,456 233,456 Bad debts 35,658 Common stock issued for compensation and services 457,930 Stock based compensation expense related to employee stock options 4,135 5,323 Stock based compensation expense related to issuance of restricted stock units 188,528 190,178 Changes in operating assets: Prepaid expenses and other current assets (288,446 ) 143,080 (459,802 Accounts receivable (19,845 ) (19,845 Deferred licensing fees (1,477,606 ) (1,477,606 Security deposits (28,478 ) (34,400 ) (62,500 Due to Shareholder (30,000 ) (35,658 ) (65,658 Changes in operating liabilities: Accounts payable and accrued expenses 372,514 (14,972 ) 1,683,842 Accrued minimum royalties (650,000 ) (2,184,560 ) (3,084,560 TOTAL ADJUSTMENTS 206,950 (2,115,478 ) 800,608 NET CASH USED IN OPERATING ACTIVITIES (7,326,330 ) (5,243,096 ) (15,018,810 CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property and equipment (743,385 ) (133,442 ) (880,845 CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from borrowings – senior secured exchangeable note 10,955,000 10,955,000 Repurchase of common stock (35,650 ) (35,650 Deferred financing costs (1,002,000 ) (1,002,000 Proceeds from issuance of Series A preferred stock 304,312 Distributions to Series A stockholders (268,819 Proceeds from issuance of Series B preferred stock 8,852,456 8,852,456 Costs associated with private placement offering (560,000 ) (560,000 NET CASH PROVIDED BY FINANCING ACTIVITIES 9,917,350 8,292,456 18,245,299 NET INCREASE IN CASH 1,847,635 2,915,918 2,345,644 CASH - BEGINNING 498,009 36 CASH – ENDING $ 2,345,644 $ 2,915,954 $ 2,345,644 NON-CASH INVESTING AND FINANCING TRANSACTIONS: Contributed capital from waiver of accrued compensation and consulting fees $ $ $ 632,832 Minimum royalty obligations $ $ $ 3,065,440 Conversion of Series A preferred stock into common shares $ 94,402 $ $ 94,402 Conversion of Series B preferred stockand warrants into common shares $ 8,292,456 $ $ 8,292,456 Debt discount in connection with senior secured exchangeable note $ 37,000 $ $ 37,000 Deferred finance fees (fair value of warrants issued to placement agent) $ 19,000 $ 19,000 The accompanying notes are an integral part of these condensed financial statements. F-5 (1) Organization and Basis of Preparation Nature of Business Mohen Inc. or Spiralfrog, Inc. (the “Company”) commenced operations as a development stage company on February 5, 2004.While the Company filed its Articles of Organization in October, 2003, operations did not commence until February 2004. Mohen, Inc. is the surviving entity from a common control merger between Mohen Entertainment Portals, LLC and Mohen Entertainment Portals, Inc., which changed its name to Mohen, Inc. The merger was consummated on May 12, 2005. The accompanying financial statements reflect the merger of the two entities for all periods presented since the president of Mohen Inc. owned 72% of the voting interest of each entity at the time of the merger. The Company is seeking to establish an advertising-funded, free and legal music download internet site. In 2004 and 2005, the Company had limited business operations, whereby the primary focus was the development of its business model. In 2006, with the hiring of its technology team, the Company accelerated its technological development activities. On August 6, 2007, the Company amended its Certificate of Designation to reflect the Company’s name change from Mohen, Inc. to Spiralfrog, Inc. Going Concern and Management’s Plans The Company's principal business activity consists of the development of its in-house music technology. The Company is developing a music technology-internet based service, which will provide consumers the ability at no charge to download music files legally. This free service will allow a consumer to play the ad-supported music files only on the computer such consumer uses to download music files as well as a portable playback device. In addition, the website will be able to offer online e-tailers, advertising, media and marketing companies the ability to provide highly targeted advertising, promotional and other marketing information to consumers who may have a strong interest in such advertisers' products. The Company’s principal activities, to date, have been in the research and development of its website technology as well as the securing of licensed content. The accompanying financial statements have been prepared in accordance with Statement of Financial Accounting Standards (“SFAS”) No. 7, “Development Stage Enterprises.” On September 17, 2007 the Company launched its digital music web site in North America and Canada and has entered into license agreements with UMG Recording Inc., Universal Music Canada, The Orchard Enterprises, Inc., Independent Online Distribution Alliance, Inc. (IODA),INgrooves and other music companies. In addition on October 16, 2007 the Company entered into a licensing agreement with SONY/ATV Music Publishing for the right to use the underlying musical compositions of the songwriters and composers represented by SONY ATV. F-6 While there can be no assurance, management believes the Company has the ability to raise adequate capital to keep the Company operational for the next twelve months. For the nine months ended September 30, 2007, the Company raised approximately $11,000,000 through the issuance of senior secured exchangeable notes.However, no assurance can be given that such funds will be sufficient. If the Company is unable to raise additional funds, it may be forced to change or delay its contemplated marketing and business plans. Being a development stage company, the Company is subject to all the risks inherent in the establishment of a new enterprise and the marketing and design of a new product, many of which risks are beyond the control of the Company. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. The Company is currently a development stage enterprise and the Company’s continued existence is dependent upon its ability to obtain additional debt and/or equity financing. The Company has yet to generate a positive cash flow from operations, and until commercially viable products are developed and revenue generated, the Company is totally dependent upon debt and equity funding to finance the Company’s operations. The Company does not have any patents or copyrights protecting its intellectual property. These factors raise substantial doubt about the Company’s continued existence as a going concern. These financial statements do not include any adjustments that might result from the outcome of this uncertainty. (2) Summary of Significant Accounting Policies Basis of Presentation These unaudited condensed financial statements have been prepared in accordance with accounting principles generally accepted for interim financial information. Accordingly, they do not include all the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. In the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations and cash flows for all periods presented have been made. The results of operations for the nine month period ended September 30, 2007 are not necessarily indicative of the operating results that may be expected for the year ending December 31, 2007. These condensed financial statements should be read in conjunction with the audited financial statements and related audited footnotes for the year ended December 31, 2006, included in the Company’s Registration of Securities of Small Businesses Issuers Report on Form-10SB, Amendment No. 3. Use of Estimates The preparation of financial statements in accordance with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Revenue Recognition The Company expects that it will derive substantially all of its revenue from the sale of advertising on its website.The Company anticipates to have four major advertising revenues streams:Click Ad revenues will be recognized when an ad that is placed in its website is successfully ‘Clicked’ and linked to another website or area; Video revenues will be recognized when ads are played within the website; Banner revenues will be recognized when an ad is displayed in the Company’s website; and Imprint revenues will be recognized once the established number of times an ad is to be shown is displayed.Any prepaid advertising payments received will be treated as deferred revenues. F-7 Revenue willbe recognized whenit is realizable and earned, considering: the existence/proof of an arrangement; delivery has occurred or the services have been rendered; the price is fixed or determinable; and collectibility is reasonably assured. Net Income/Loss Per Common Share Basic net income (loss) per share of common stock is computed by dividing net income (loss) available to common stockholders by the weighted average number of shares of common stock outstanding during the periods presented. Diluted net income (loss) per share reflects per share amounts that result if dilutive common stock equivalents are converted to common stock. Common stock equivalents, consisting of convertible notes, convertible preferred stock, restricted stock, stock options and warrants were not included in the calculation of diluted loss per share as of September 30, 2007 and 2006 because their inclusion would have had been anti-dilutive. As of September 30, 2007, all outstanding convertible preferred shares were converted into common stock. Total common stock equivalents outstanding related to convertible notes, restricted stock, stock options and warrants were 27,225,698 as of September 30, 2007. Income Taxes Effective January1, 2007, the Company adopted the provisions of FASB Interpretation No.48, “Accounting for Uncertainty in Income Taxes - an interpretation of FASB Statement No.109” (“FIN 48”). FIN 48 prescribes a recognition threshold and a measurement attribute for the financial statement recognition and measurement of tax positions taken or expected to be taken in a tax return. For those benefits to be recognized, a tax position must be more-likely-than-not to be sustained upon examination by taxing authorities. Differences between tax positions taken or expected to be taken in a tax return and the benefit recognized and measured pursuant to the interpretation are referred to as “unrecognized benefits”. No liability was required to be recorded (or amount of net operating loss carry forward or amount of tax refundable is reduced) for any unrecognized tax benefits for potential future obligations to the taxing authority for tax positions as a result of applying the provisions of FIN 48. In accordance with FIN 48, interest costs related to unrecognized tax benefits are required to be calculated (if applicable) and would be classified as “Interest expense, net” in the condensed statements of operations. Penalties would be recognized as a component of “General and administrative expenses”. No penalties or interest costs were recognized during the nine months ended September 30, 2007. The Company files income tax returns in the United States (federal) and in various state and local jurisdictions. The Company is still subject to federal, state and local income tax examinations by tax authorities for years since inception to December 31, 2006. The adoption of the provisions of FIN 48 did not have a material impact on the Company’s financial position and results of operations. At January 1, 2007 and September 30, 2007, no liability for unrecognized tax benefits was required to be recorded. F-8 The Company recognized a deferred tax asset of approximately $6.3 million as of September 30, 2007, primarily relating to net operating loss carryforwards of approximately $15.8 million, available to offset future taxable income through 2026. The ultimate realization of deferred tax assets is dependent upon the generation of future taxable income during the periods in which those temporary differences become deductible. The Company considers projected future taxable income and tax planning strategies in making this assessment. At present, the Company does not have a sufficient history of income to conclude that it is more likely than not that the Company will be able to realize all of its tax benefits in the near future and therefore a valuation allowance was established for the full value of the deferred tax asset. A valuation allowance will be maintained until sufficient positive evidence exists to support the reversal of any portion or all of the valuation allowance net of appropriate reserves. Should the Company continue to be profitable in future periods with supportable trends, the valuation allowance will be reversed accordingly. Common Stock Purchase Warrants The Company accounts for the issuance of common stock purchase warrants issued in connection with capital financing transactions in accordance with the provisions of Emerging Issues Task Force (“EITF”) Issue No. 00-19 "Accounting for Derivative Financial Instruments Indexed to, and Potentially Settled in, a Company's Own Stock." Based on the provisions of EITF Issue No. 00-19, the Company classifies as equity any contracts that (i) require physical settlement or net-share settlement or (ii) gives the company a choice of net-cash settlement or settlement in its own shares (physical settlement or net-share settlement).The Companyclassifiesas assets orliabilities any contractsthat (i) require net-cashsettlement (including a requirementto net-cash settle the contract if an event occurs and if that event is outside the controlof theCompany) or (ii) gives the counterpartya choice ofnet-cash settlement or settlement in shares (physical settlement or net-share settlement). The Company assessed the classification of its derivative financial instruments as of September 30, 2007, which consist of common stock purchase warrants, and determined that such derivatives meet the criteria for equity classification under EITF 00-19 Convertible Instruments The Company evaluates and accounts for conversion options embedded in its convertible instruments in accordance with SFASNo.133 “Accounting for Derivative Instruments and Hedging Activities” (“SFAS133”) and EITF 00-19 “Accounting for Derivative Financial Instruments Indexed to, and Potentially Settled in, a Company’s Own Stock” (“EITF 00-19”). SFAS133 generally provides three criteria that, if met, require companies to bifurcate conversion options from their host instruments and account for them as free standing derivative financial instruments in accordance with EITF 00-19. These three criteria include circumstances in which (a)the economic characteristics and risks of the embedded derivative instrument are not clearly and closely related to the economic characteristics and risks of the host contract, (b)the hybrid instrument that embodies both the embedded derivative instrument and the host contract is not remeasured at fair value under otherwise applicable generally accepted accounting principles with changes in fair value reported in earnings as they occur and (c)a separate instrument with the same terms as the embedded derivative instrument would be considered a derivative instrument subject to the requirements of SFAS133. SFAS133 and EITF 00-19 also provide an exception to this rule when the host instrument is deemed to be conventional (as that term is described in the implementation guidance to SFAS133 and further clarified in EITF 05-2 “The Meaning of “Conventional Convertible Debt Instrument” in Issue No.00-19). F-9 The Company accounts for convertible instruments (when it has determined that the embedded conversion options should not be bifurcated from their host instruments) in accordance with the provisions of EITF 98-5 “Accounting for Convertible Securities with Beneficial Conversion Features,” (“EITF 98-5”) and EITF 00-27 “Application of EITF 98-5 to Certain Convertible Instruments.”
